                                          Case 3:20-cv-02374-MMC Document 21 Filed 06/10/20 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      BRANDY MOULTON,                                  Case No. 20-cv-02374-MMC
                                                       Plaintiff,                         ORDER GRANTING DEFENDANT'S
                                  8
                                                                                          MOTION TO DISMISS; DISMISSING
                                                 v.                                       COMPLAINT WITH LEAVE TO
                                  9
                                                                                          AMEND; CONTINUING CASE
                                  10     DAN GJERDE,                                      MANAGEMENT CONFERENCE
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Dan Gjerde's Motion, filed May 8, 2020, "to Dismiss

                                  14   Plaintiff's Complaint." Plaintiff Brandy Moulton has filed opposition, to which defendant

                                  15   has replied. Having read and considered the papers filed in support of and in opposition

                                  16   to the motion, the Court deems the matter suitable for determination on the parties'

                                  17   respective written submissions, VACATES the hearing scheduled for June 19, 2020, and

                                  18   rules as follows.

                                  19          In her complaint, plaintiff alleges that, in February 2020, "[s]hortly after" plaintiff

                                  20   "posted her concerns about [defendant's] job performance" (see Compl. ¶ 22), defendant,

                                  21   a county supervisor, "banned" her "from speaking in a public forum he had set up for

                                  22   constituents to interact with each other and with him about his actions as a local

                                  23   government official" (see Compl. ¶ 1), specifically, a "Facebook page which is currently

                                  24   titled 'Dan Gjerde, 4th District Supervisor'" (see Compl. ¶ 11). Based on these

                                  25   allegations, plaintiff asserts three claims, each brought under 42 U.S.C. § 1983, and

                                  26   titled, respectively, (1) "First Amendment - Viewpoint Discrimination and Retaliation," (2)

                                  27   "Fourteenth Amendment Due Process," and (3) Fourteenth Amendment Equal

                                  28   Protection." Plaintiff seeks injunctive relief and declaratory relief.
                                          Case 3:20-cv-02374-MMC Document 21 Filed 06/10/20 Page 2 of 5




                                  1           In his motion, defendant argues plaintiff has failed to allege facts to support her

                                  2    standing to seek declaratory or injunctive relief. In particular, defendant argues, plaintiff

                                  3    does not allege that, as of April 8, 2020, the date on which plaintiff filed her complaint,

                                  4    she was unable to fully access his Facebook page or that she otherwise was likely to

                                  5    incur any injury by reason of the alleged February 2020 ban.

                                  6           A challenge to a plaintiff's standing raises a jurisdictional issue, and, consequently,

                                  7    is "properly raised" in a motion to dismiss for lack of subject matter jurisdiction, brought

                                  8    pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. See White v. Lee, 227

                                  9    F.3d 1214, 1242 (9th Cir. 2000).1 Where, as here, a plaintiff seeks only declaratory and

                                  10   injunctive relief, such plaintiff, to avoid dismissal, must allege facts sufficient to show "a

                                  11   very significant possibility of future harm" by reason of the challenged conduct; "it is

                                  12   insufficient for [her] to demonstrate only a past injury." See San Diego County Gun
Northern District of California
 United States District Court




                                  13   Rights Committee v. Reno, 98 F.3d 1121, 1126 (9th Cir. 1996) (affirming dismissal of

                                  14   complaint challenging constitutionality of statute, where plaintiffs failed to allege "genuine

                                  15   threat of imminent prosecution" thereunder); see also Clark v. City of Lakewood, 259

                                  16   F.3d 996, 1006 (9th Cir. 2001) (holding "[s]tanding is determined by the facts that exist at

                                  17   the time the complaint is filed")

                                  18          Here, the complaint is silent as to whether, at the time it was filed, plaintiff was still

                                  19   unable to access defendant's Facebook page, either in full or in part.2 In her opposition,

                                  20

                                  21          1
                                                "A Rule 12(b)(1) jurisdictional attack may be facial or factual." Safe Air for
                                  22   Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). "In a facial attack, the
                                       challenger asserts that the allegations contained in a complaint are insufficient on their
                                  23   face to invoke federal jurisdiction," whereas, "in a factual attack, [in which] the challenger
                                       disputes the truth of the allegations that, by themselves, would otherwise invoke federal
                                  24   jurisdiction," a court "need not presume the truthfulness of the plaintiff's allegations" and
                                       "may review evidence beyond the complaint without converting the motion to dismiss into
                                  25   a motion for summary judgment." See id. Here, defendant raises a facial attack only.
                                              2
                                  26          Nor, even if she was not at that time being denied access, has plaintiff alleged
                                       any facts to show there exists a "real or immediate threat that [she] will be wronged
                                  27   again." See City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983). Plaintiff does not, for
                                       example, allege defendant has made known to her an intent to again ban her if she
                                  28   engages in some intended activity.

                                                                                       2
                                          Case 3:20-cv-02374-MMC Document 21 Filed 06/10/20 Page 3 of 5




                                  1    plaintiff argues the Court should, in essence, assume that, as of April 8, 2020, she was

                                  2    still being subjected to "blocking" by defendant because her complaint "alleges no facts

                                  3    implying that it has ceased." (See Pl.'s Opp. at 11:19-21.) Although a court must, at the

                                  4    pleading stage, "accept as true" factual allegations made in a complaint, see Ashcroft v.

                                  5    Iqbal, 556 U.S. 662, 678 (2009), a court cannot assume as true an allegation that has not

                                  6    been made, particularly an allegation that is necessary to establish the court's jurisdiction

                                  7    to consider the merits of the alleged claims. See O'Shea v. Littleton, 414 U.S. 488, 493-

                                  8    95 (1974) (holding, where plaintiff sought injunctive relief, district court lacked jurisdiction

                                  9    to consider claims challenging state court's bond and sentencing practices, where no

                                  10   plaintiff alleged any "prospect of future injury" from challenged practices).

                                  11          Accordingly, the complaint is subject to dismissal for lack of standing.

                                  12          As set forth below, the Court will afford plaintiff leave to amend her complaint to
Northern District of California
 United States District Court




                                  13   allege, if she can do so, facts to support standing. Under such circumstances, and given

                                  14   plaintiff's assertion in her opposition that she intends to amend if provided such

                                  15   opportunity, the Court finds it appropriate to address an additional issue raised in

                                  16   defendant's motion to dismiss, specifically, whether plaintiff has failed to state a

                                  17   cognizable claim for municipal liability.

                                  18          As defendant notes, plaintiff has sued him only in "his official capacity as

                                  19   Supervisor for the County of Mendocino." (See Compl., caption.)3 An "official capacity"

                                  20   suit is "another way of pleading an action against an entity of which an officer is an

                                  21   agent." See Monell v. New York City Dep't of Social Services, 436 U.S. 658, 690 n.55

                                  22   (1978). Put another way, an official capacity suit is "not a suit against the official

                                  23   personally, for the real party in interest is the entity," see Kentucky v. Graham, 473 U.S.

                                  24   159, 166 (1985), which entity, in the instance case, is the County of Mendocino.

                                  25          Where, as here, a plaintiff sues a municipality under § 1983, the plaintiff must

                                  26
                                  27          3
                                              In her opposition, plaintiff confirms defendant is being "sued in his official
                                  28   capacity." (See Pl.'s Opp. at 17:27.)

                                                                                      3
                                          Case 3:20-cv-02374-MMC Document 21 Filed 06/10/20 Page 4 of 5




                                  1    show the claimed injury "was caused by a municipal policy or custom." See Los Angeles

                                  2    County v. Humphrey, 562 U.S. 29, 31 (2010). As the Ninth Circuit has explained, "[a]

                                  3    section 1983 plaintiff may establish municipal liability in one of three ways." See Gillette

                                  4    v. Delmore, 979 F.2d 1342, 1346 (9th Cir. 1992). Here, plaintiff, in her opposition, states

                                  5    she seeks to establish her claim in the second of the three alternative ways specified by

                                  6    the Ninth Circuit, specifically, by a showing that "the individual who committed the

                                  7    constitutional tort was an official with final policy-making authority and that the challenged

                                  8    action itself thus constituted an act of official governmental policy." See id. at 1347.4

                                  9           In support thereof, plaintiff, noting defendant is a supervisor and has "final policy-

                                  10   making authority" over his Facebook page, contends defendant's decisions regarding his

                                  11   Facebook page are official government policies. (See Pl.'s Opp. at 16:9-13.) Plaintiff's

                                  12   theory, however, is foreclosed by Ninth Circuit authority, specifically, by its holding that a
Northern District of California
 United States District Court




                                  13   single county supervisor does not, as a matter of California law, "have final authority to

                                  14   establish the [c]ounty's official policy." See Lake Nacimiento Ranch Co. v. County of San

                                  15   Luis Obispo, 841 F.2d 872, 879 (9th Cir. 1987); Gillette, 979 F.2d at 1346 (holding

                                  16   "[w]hether a particular official has policy-making authority is a question of state

                                  17   law"). Rather, under California law, county policy can only be established by "a majority

                                  18   of the supervisors." See Lake Nacimiento Ranch Co., 841 F.2d at 879 (citing Cal. Gov't

                                  19   Code § 25005). Here, plaintiff does not allege the majority of supervisors of the County

                                  20   of Mendocino have set any policy regarding access to a supervisor's Facebook page, let

                                  21   alone any policy implicated by defendant's alleged conduct in February 2020.

                                  22          Accordingly, in addition to lack of standing, plaintiff's claims are subject to

                                  23   dismissal for failure to state facts to support a municipal liability claim.

                                  24

                                  25          4
                                                The first and third alternatives are, respectively, that a municipal employee
                                  26   "committed the alleged constitutional violation pursuant to a formal governmental policy
                                       or longstanding practice or custom which constitutes the 'standard operating procedure'
                                  27   of the local governmental entity," and that "an official with final policy-making authority
                                       ratified a subordinate's unconstitutional decision or action and the basis for it." See id. at
                                  28   1346-47.

                                                                                       4
                                          Case 3:20-cv-02374-MMC Document 21 Filed 06/10/20 Page 5 of 5




                                  1                                          CONCLUSION

                                  2           For the reasons stated above, defendant's motion to dismiss is hereby GRANTED,

                                  3    and the complaint is hereby DISMISSED. Should plaintiff wish to file an amended

                                  4    complaint for purposes of curing the above-described deficiencies, such First Amended

                                  5    Complaint shall be filed no later than July 2, 2020.

                                  6           In light of the above, the Case Management Conference is hereby CONTINUED

                                  7    from July 10, 2020, to September 25, 2020, at 10:30 a.m. A Joint Case Management

                                  8    Statement shall be filed no later than September 18, 2020.

                                  9           IT IS SO ORDERED.

                                  10

                                  11   Dated: June 10, 2020
                                                                                              MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                              United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    5
